Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected species is the species of Group 1 represented by Figs 1-9. The claims corresponding to this species in the current claim set are 1, 5 and 12. These claims are examined herein. The remaining claims have either been cancelled or are withdrawn from further consideration as being directed to a non-elected species.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 12 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 1 is indefinite because it has been amended so that it is not clear whether it is drawn to the sub-combination of the apparatus only, or whether it is drawn to the combination of the apparatus and eyewear. The claim preamble indicates that what is claimed is the noted sub-combination, that is, the apparatus and that this apparatus is for removable placement on eyewear (the eyewear is not positively recited in the claim but instead is recited only functionally). 
On the other hand the body of the claim has been amended to contain claim limitations that depend on the eyewear. See the limitations on lines 4 and 8 of claim 1 that require portions of the apparatus to substantially match the shape of the eyewear or substantially match the eyewear to be covered. These are structural limitations on the apparatus that depend on the eyewear and therefore that suggest that perhaps the combination of the apparatus and the eyewear is claimed in spite of the claim preamble. It is noted in the 
In the comparison of the claims with the prior art in this office action, the claims are interpreted as if the eyewear is NOT claimed in order to give the claims their broadest reasonable interpretation. That is to say, the claims are treated as if they are drawn to the noted sub-combination. Thus all references in the claims to eyewear are treated as only statements of intended use with regard to the claimed apparatus. On the other hand corrections are required to clarify the scope of the claims.
Claim 1 is also indefinite because it is not clear whether the disposed integral to terminology now employed in the claim encompasses the same thing as the teaching integral with in the subject application specification at [0078]. As applicant can appreciate, disposed integral to something else may not be the same thing as saying that the two are integral with each other.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is finally rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Sabie (10/383,418) cited herein.
The claimed first and second bodies can be rectangular front side and rectangular rear side a and b. Each has an inner surface as also claimed (that is intended to face toward a surface of some eyewear held in the Sabie apparatus) and an outer surface as also claimed (that is intended to face away from the surface some eyewear held within the Sabie apparatus).
The claimed hinge mechanism can be clamp A. 
Regarding the details of the hinge mechanism now added to claim 1, the instant application specification at [0078] teaches two hinge body members 158a and 158b that each end in grip portions 152a and 152b, respectively. Furthermore, the subject application specification [0080] teaches a biasing element 158. See Figs 1-9.
Thus, the claimed first and second hinge body members can be the lower parts of side arms 2 and 3 of clamp A. See, for example, Fig 3. They are disposed integral to and proximal the bodies as claimed, because they are fixed to the first and second bodies (in a known manner; see Sabie at column 2 lines 50-53) and are disposed adjacent to the first and second bodies as shown in the figure. A known manner as referred to in Sabie and above is found to include the claimed disposed integral to.
Therefore, the claimed first and second grip portions are the upper parts of side arms 2 and 3 of clamp A. Refer again to Fig 3. Or, for a clearer view of what are considered the grip portions, see where the fingers touch in Fig 4.  
Clearly, therefore, the claimed mechanical biasing element can be an element such as helical spring 4. It is considered to be disposed integral to the hinge mechanism as recited in claim 1 since it is part of the hinge mechanism as shown in the drawings.
Claims 1, 5 and 12 is/are finally rejected under 35 U.S.C. 103 as being unpatentable over Sabie (the same reference applied above). 
Regarding claims 5 and 12, Sabie may not specifically disclose the features of these claims, but they are conventional in the relevant art. See the prior art of record that shows different size first and second bodies of eyeglass cases. In another example, Sabie discusses prior art lens protection material in the Background thereof on which the lens pads of claim 5 read. Therefore, it would have been obvious to provide the apparatus of Sabie with the features of claims 5 and 12 for the purpose of better protecting eyeglasses for use therein and/or for providing a more attractive construction.
Regarding claim 1, Sabie is interpreted the same as above except that in this interpretation the first and second hinge body members are not considered to be disposed integral to the bodies. On the other hand, as indicated above, Sabie teaches that the hinge body members 
Applicant’s arguments with respect to claim(s) 1, 5 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.